Case 1:19-cv-00461-LMB-TCB Document 357 Filed 11/02/20 Page 1 of 3 PageID# 12123




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


   NAVIENT SOLUTIONS, LLC

                         Plaintiff,

          v.                                     CIVIL ACTION No.1:19-cv-00461

   THE LAW OFFICES OF JEFFREY
   LOHMAN, P.C., et al.,

                         Defendants.


                        NOTICE OF WAIVER OF ORAL ARGUMENT

         Pursuant to Rule 7(E) of the Local Rules of Civil Procedure, Plaintiff Navient Solutions,

  LLC, (“NSL”) hereby waives oral argument on its Motion to Approve Stipulations of Dismissal

  with Prejudice and submits the motion to the Court for disposition on the papers.



  DATED: November 2, 2020                      Respectfully submitted,



                                               /s/ Jeffrey R. Hamlin
                                               Jeffrey R. Hamlin (Va. Bar No. 46932)
                                               George R. Calhoun V (pro hac vice)
                                               Whitney A. Fore (Va. Bar No. 87526)
                                               IFRAH PLLC
                                               1717 Pennsylvania Avenue NW
                                               Suite 650
                                               Washington, DC 20006-2004
                                               (202) 524-4140 – Tel.
                                               (202) 524-4141 – Fax
                                               jhamlin@ifrahlaw.com
                                               george@ifrahlaw.com
                                               wfore@ifrahlaw.com
                                               Counsel for Plaintiff Navient Solutions, LLC
Case 1:19-cv-00461-LMB-TCB Document 357 Filed 11/02/20 Page 2 of 3 PageID# 12124




                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 2, 2020, I will electronically file the foregoing using the

  Court’s CM/ECF system, which will send a notification of such filing (NEF) to the following

  counsel of record for all parties who have appeared in this action: 1

  Thomas F. Urban, II
  Fletcher, Heald & Hildreth, PLC
  1300 N. 17th Street, Suite 1100
  Arlington, VA 22209
  (703) 812-0462
  urban@fhhlaw.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Jeffrey E. Grell
  Grell Feist PLC
  825 Nicollet Mall, Suite 625
  Minneapolis, MN 55402
  (612) 353-5530
  jgrell@grellfeist.com
  Counsel for Defendants Jeffrey Lohman, The Law Offices of Jeffrey Lohman, and Jeremy Branch

  Mikhael D. Charnoff
  Perry Charnoff PLLC
  1010 N. Glebe Road, Suite 310
  Arlington, VA 22201
  (703) 291-6650
  mike@perrycharnoff.com
  Counsel for Defendants GST Factoring, Inc., Gregory Trimarche, and Rick Graff

  Bernard Joseph DiMuro
  Miles Jarrad Wright
  DiMuroGinsberg PC
  1101 King Street, Suite 610
  Alexandria, VA 22314-2956
  (713) 684-4333
  bdimuro@dimuro.com
  mjwright@dimuro.com
  Counsel for Defendants Manny Kashto, and RJ Marshal




  1
   A courtesy copy will be delivered to chambers within twenty-four hours in accordance with the
  Alexandria Division’s chambers-copy rules.
                                                    2
Case 1:19-cv-00461-LMB-TCB Document 357 Filed 11/02/20 Page 3 of 3 PageID# 12125




  Stefan Savic
  Shipkevich
  165 Broadway, Suite 2300
  New York, NY 10006
  (212) 252-3003
  ssavic@shipkevich.com
  Counsel for Defendant Bill Carlson


                                       /s/ Jeffrey R. Hamlin
                                       Jeffrey R. Hamlin




                                          3
